Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 1 of 37 Page ID
                                  #:2330




                     EXHIBIT 10
                   Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 2 of 37 Page ID
                                                     #:2331
                                                                             FCA Class Vehicle Safety Advertisements




                                                                    FCA

Make        Model      Representation re: Class Vehicle Safety                                                 Source
            Year
Chrysler    2011       All 200 models feature standard advanced multistage driver and front-passenger          Chrysler 200 2011 Vehicle
200                    air bags, supplemental side-curtain air bags, and supplemental driver and front-        Brochure
                       passenger seat-mounted air bags.
Chrysler    2011       The New 2011 Chrysler 200 Delivers an Abundance of Standard Safety and                  November 15, 2010 Press
200                    Technology Features                                                                     Release

                       New Chrysler 200 delivers consumers many standard safety, security and
                       technology features, including electronic stability control with electronic brake
                       assist and all-speed traction control, active head restraints, front-seat mounted
                       side air bags, all-row side-curtain air bags and Brake Override.

                       Chrysler’s twofold approach — passive safety features combined with accident-
                       avoidance features — is the foundation for the real-world safety performance
                       customers will experience.

                       The 200 sedan's standard safety features include: standard advanced multi-stage
                       front passenger air bags, active head restraints, electronic stability control (ESC),
                       front-seat side air bags, side curtain air bags, four-wheel anti-lock brakes (ABS),
                       electronic traction control, child seat anchor system and available
                       Uconnect® Voice Command.
Chrysler    2012       Air Bags – All 200 models feature standard advanced multistage driver and               Chrysler 200 2012 Vehicle
200                    front-passenger air bags, supplemental side-curtain air bags, and supplemental          Brochure
                       driver and front-passenger seat-mounted air bags.




1992535.2
                                                                Ex. 10 - Page 1
                   Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 3 of 37 Page ID
                                                     #:2332
                                                                             FCA Class Vehicle Safety Advertisements




                                                                  FCA

Make        Model      Representation re: Class Vehicle Safety                                           Source
            Year
Chrysler    2013       Air Bags – All 200 models feature standard advanced multistage driver and         Chrysler 200 2013 Vehicle
200                    front-passenger air bags, supplemental side-curtain air bags, and supplemental    Brochure
                       driver and front-passenger seat mounted air bags.
Chrysler    2013       Detroit Takes Your Safety Seriously.                                              Chrysler Webpage available
200                                                                                                      on January 28, 2013
                       Every Chrysler 200 is equipped with standard advanced airbag systems. Front
                       multistage airbags+ deploy with appropriate force based on the severity of the    Available at:
                       impact. Side-curtain airbags+ provide added protection for all outboard           http://www.chrysler.com/en/
                       passengers in side-impact collisions or rollover events. And front seat-mounted   2013/200-lx/safety
                       side airbags provide enhanced side protection for both the driver and front       (last visited May 18, 2020)
                       passenger.
Chrysler    2014       International Institute For Highway Safety (IIHS) Top Safety Pick.+ The           Chrysler 200 2014 Vehicle
200                    Chrysler 200 Sedan has been awarded a 2013 IIHS Midsize Car Top Safety            Brochure
                       Pick.+ IIHS safety awards determine crashworthiness — how well a vehicle
                       protects its occupants in a crash.

                       Air Bags – 200 models feature standard advanced multistage driver and front-
                       passenger air bags, supplemental driver and front-passenger seat-mounted air
                       bags and supplemental side-curtain air bags on sedans.




1992535.2
                                                              Ex. 10 - Page 2
                   Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 4 of 37 Page ID
                                                     #:2333
                                                                             FCA Class Vehicle Safety Advertisements




                                                                  FCA

Make        Model      Representation re: Class Vehicle Safety                                             Source
            Year
Chrysler    2014       2014 Chrysler 200 Sedan Delivers Drivers Exceptional Value, Abundant                September 1, 2013 Press
200                    Standard Safety Features and a Sophisticated Design                                 Release

                       Standard equipment includes advanced multistage front driver and passenger air
                       bags, supplemental front-seat mounted air bags, active head restraints, four-
                       wheel anti-lock disc brakes, electronic stability control, electronic traction
                       control, illuminated keyless entry.
Chrysler    2015       Safe and Secure – 8 advanced airbags standard                                       Chrysler 200 2015 Vehicle
200                                                                                                        Brochure
                       The Most Important Thing A Vehicle Can Do For You Is The One Thing It May
                       Never Need To Do.

                       8 Air Bags – The eight standard air bags include front dual-stage air bags with
                       adaptive venting technology, driver and passenger knee air bags, as well as front
                       seat-mounted side-impact air bags. The side air bag inflatable curtains extend
                       over front- and rear-seating rows.

                       Advanced Multistage Air Bags – Advanced multistage low-risk deployment
                       driver and passenger-front air bags incorporate adaptive venting technology.
                       Based on occupant size and the severity of the impact, vents within the air bag
                       cushion are opened to ensure varying levels of air bag inflation.




1992535.2
                                                              Ex. 10 - Page 3
                   Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 5 of 37 Page ID
                                                     #:2334
                                                                             FCA Class Vehicle Safety Advertisements




                                                                   FCA

Make        Model      Representation re: Class Vehicle Safety                                                Source
            Year
Chrysler    2015       All-New 2015 Chrysler 200 is a Showcase of Advanced Safety and Security                March 22, 2014 Press
200                    Technology                                                                             Release

                       Advanced multistage driver and front-passenger air bags: Inflate with force
                       appropriate to the severity of the impact; meet FMVSS 208 advanced air bag
                       requirements for smaller, out-of-position occupants.

                       All-row, full-length side-curtain air bags: Extend protection to all outboard front-
                       and rear-seat passengers. Devices housed in headliner above side windows, each
                       side air bag has its own impact sensor that triggers deployment on the side of the
                       vehicle where impact occurs…

                       Driver’s-side knee air bag: Deploys with advanced multistage driver air bag;
                       located below instrument panel, device designed to properly position occupant
                       during impact while offering additional lower leg protection.

                       Front-passenger knee air bag: Deploys with advanced multistage passenger air
                       bag located below instrument panel. The device is designed to properly position
                       occupant during impact, while offering additional lower leg protection

                       Occupant restraint controller: Detects impact and determines whether crash is
                       severe enough to trigger air bag deployment and whether primary- or secondary-
                       stage inflation is sufficient. Also detects side impacts and determines whether
                       rail-curtain and side seat-mounted (thorax protection) air bags should deploy.




1992535.2
                                                               Ex. 10 - Page 4
                   Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 6 of 37 Page ID
                                                     #:2335
                                                                             FCA Class Vehicle Safety Advertisements




                                                                   FCA

Make        Model      Representation re: Class Vehicle Safety                                            Source
            Year
Chrysler    2010       Sebring goes to great lengths to ensure that its safety and security systems are   Chrysler Sebring 2010
Sebring                executed with perfect choreography.                                                Vehicle Brochure

                       Advanced-multistage driver, front-passenger and supplemental side-curtain air
                       bags provide nearly instantaneous protection to outboard occupants.

                       Sebring earned a Five-Star crash test rating for frontal impact. This rating
                       represents the highest possible vehicle safety honor from the National Highway
                       Traffic Safety Administration (NHTSA).
Chrysler    2010       The 2010 Chrysler Sebring and 2010 Dodge Avenger with Electronic Stability         Aug 25, 2009 Press Release
Sebring                Control Earn Highest Possible Safety Rating from IIHS

                       When it comes to safety and security, the 2010 Chrysler Sebring and 2010
                       Dodge Avenger employ a two-fold approach: passive features, including pre-
                       tensioning seat belt retractors and supplemental side-curtain air bags, are
                       combined with accident-avoidance features, including responsive steering,
                       braking, handling and Electronic Stability Control (ESC).

                       Available safety equipment on the 2010 Chrysler Sebring and Dodge Avenger
                       includes ESC with traction control, Brake Assist and ABS, driver and front-
                       passenger active head restraints, front seat-mounted side airbags and advanced
                       multi-stage front airbags.




1992535.2
                                                               Ex. 10 - Page 5
                   Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 7 of 37 Page ID
                                                     #:2336
                                                                             FCA Class Vehicle Safety Advertisements




                                                                  FCA

Make        Model      Representation re: Class Vehicle Safety                                             Source
            Year
Dodge       2010       Avenger earned a Five-Star front-impact crash test rating. This rating represents   Dodge Avenger 2010
Avenger                the highest possible frontal safety honors from the National Highway Traffic        Vehicle Brochure
                       Safety Administration.

                       All Avenger models feature standard advanced multistage driver and front-
                       passenger air bags, supplemental side-curtain air bags, and supplemental driver
                       and front-passenger-seat mounted air bags.
Dodge       2010       2010 Avenger Offers Unmistakable Dodge Design in the Mid-Size Sedan                 September 1, 2009 Press
Avenger                Segment                                                                             Release

                       The 2010 Dodge Avenger combines bold Dodge styling with innovative interior
                       features, high levels of safety and reliability, exhilarating performance and 30-
                       mpg highway fuel efficiency—all at a great value.

                       Class-leading safety features:
                       -Standard front-seat-mounted (thorax) air bags
                       -Standard side-curtain air bags
                       -Standard advanced multi-stage front air bags
                       -Driver and front-passenger active head restraints
Dodge       2011       Safety Design: A 2011 Insurance Institute for Highway Safety Top Safety Pick.       Dodge Avenger 2011
Avenger                                                                                                    Vehicle Brochure
                       All Avenger models feature standard advanced multistage driver and front-
                       passenger air bags, supplemental side-curtain air bags, and supplemental driver
                       and front-passenger-seat mounted air bags.




1992535.2
                                                              Ex. 10 - Page 6
                   Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 8 of 37 Page ID
                                                     #:2337
                                                                             FCA Class Vehicle Safety Advertisements




                                                                    FCA

Make        Model      Representation re: Class Vehicle Safety                                             Source
            Year
Dodge       2011       The New 2011 Dodge Avenger Delivers an Abundance of Safety and Technology           November 15, 2010 Press
Avenger                Features                                                                            Release

                       New Dodge Avenger gives consumers many safety, security and technology
                       features, including electronic stability control with electronic brake assist and
                       all-speed traction control, active head restraints, side-curtain air bags,
                       supplemental front seat-mounted side air bags and Brake Override.
Dodge       2012       Safety Design: A 2011 Insurance Institute for Highway Safety Top Safety Pick        Dodge Avenger 2012
Avenger                                                                                                    Vehicle Brochure
                       All Avenger models feature standard advanced multistage driver and front-
                       passenger air bags, supplemental side-curtain air bags, and supplemental driver
                       and front-passenger seat mounted air bags.




1992535.2
                                                                Ex. 10 - Page 7
                   Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 9 of 37 Page ID
                                                     #:2338
                                                                             FCA Class Vehicle Safety Advertisements




                                                                  FCA

Make        Model      Representation re: Class Vehicle Safety                                            Source
            Year
Dodge       2012       America’s Most Affordable and Most Powerful Mid-size Sedan                         September 1, 2011 Press
Avenger                                                                                                   Release
                       The Dodge Avenger named Insurance Institute for Highway Safety (IIHS) “Top
                       Safety Pick” in 2011

                       The Dodge Avenger mid-size sedan, an IIHS “Top Safety Pick” in 2011,
                       provides customers an abundance of standard safety and high-tech features
                       designed to keep drivers connected with their hands on the wheel and eyes on
                       the road. Standard safety features include advanced multi-stage front passenger
                       air bags, front seat side air bags, electronic stability control with electronic
                       traction control, four-wheel anti-lock brakes, supplemental side curtain air
                       bags and LATCH child seat anchor system.

                       The 2012 Dodge Avenger provides more standard content than others in the
                       segment, high-tech features that keep drivers and passengers connected and
                       entertained, uncompromising safety features.
Dodge       2013       A 2012 Insurance Institute for Highway Safety Top Safety Pick – All Avenger        Dodge Avenger 2013
Avenger                models feature standard advanced multistage driver and front-passenger             Vehicle Brochure
                       air bags, supplemental side-curtain air bags, and supplemental driver and front-
                       passenger seat side-mounted air bags.




1992535.2
                                                              Ex. 10 - Page 8
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 10 of 37 Page ID
                                                  #:2339
                                                                         FCA Class Vehicle Safety Advertisements




                                                                 FCA

Make        Model   Representation re: Class Vehicle Safety                                                  Source
            Year
Dodge       2013    America’s Most Affordable and Most Powerful Mid-size Sedan – the 2013                    September 1, 2012 Press
Avenger             Dodge Avenger                                                                            Release

                    The Dodge Avenger was named an Insurance Institute for Highway Safety
                    (IIHS) “Top Safety Pick” in 2012, the fourth consecutive year the Avenger has
                    been named a “Top Safety Pick.”

                    The Dodge Avenger mid-size sedan, an IIHS “Top Safety Pick” in 2012 for the
                    fourth consecutive year, provides customers an abundance of standard safety and
                    high-tech features designed to keep drivers connected with their hands on the
                    wheel and eyes on the road. Standard safety features include advanced multi-
                    stage front passenger air bags, front seat side air bags, electronic stability control
                    with electronic traction control, four-wheel anti-lock brakes, supplemental side
                    curtain air bags and LATCH child seat anchor system.
Dodge       2014    A 2013 IIHS Top Safety Pick +                                                            Dodge Avenger 2014
Avenger                                                                                                      Vehicle Brochure
                    Avenger models feature standard advanced multistage driver and front-passenger
                    air bags, supplemental side-curtain air bags, and supplemental driver and front-
                    passenger seat side-mounted air bags.




1992535.2
                                                             Ex. 10 - Page 9
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 11 of 37 Page ID
                                                  #:2340
                                                                         FCA Class Vehicle Safety Advertisements




                                                               FCA

Make        Model   Representation re: Class Vehicle Safety                                              Source
            Year
Dodge       2014    2014 Dodge Avenger: Fun-to-drive, Loaded with Style Inside and Out, Packed           September 1, 2013 Press
Avenger             with Safety and Technology Features Customers Want, all at a Surprising Value        Release

                    This mid-size has earned the Insurance Institute for Highway Safety (IIHS) Top
                    Safety Pick award. Avenger comes standard with six airbags, electronic stability
                    control and anti-lock brakes.

                    Safety features on all models include multi-stage front air bags, front passenger
                    side-impact airbags, full cabin head-protection curtains, electronic stability
                    control (ESC), four-wheel anti-lock brakes (ABS), active front head restraints
                    and tire-pressure warning. The Avenger has been rated a Top Safety Pick by the
                    Insurance Institute for Highway Safety for the past four consecutive years.
Dodge       2010    Protecting passengers is Caliber’s greatest priority . . . Advanced multistage       Dodge Caliber 2010 Vehicle
Caliber             driver and front-passenger air bags help provide nearly instantaneous occupant       Brochure
                    protection. Standard supplemental side-curtain air bags provide side-impact
                    protection.
Dodge       2010    2010 Dodge Caliber — Efficient Five-door Package with All-new Interior               September 1, 2009 Press
Caliber                                                                                                  Release
                    Combining five-star safety ratings, technology, value, bold styling and an all-
                    new interior design, the 2010 Dodge Caliber stands out in one of the world’s
                    most competitive segments.

                    Standard safety features: Side-curtain air bags, Driver and front-passenger multi-
                    stage air bags.




1992535.2
                                                           Ex. 10 - Page 10
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 12 of 37 Page ID
                                                  #:2341
                                                                         FCA Class Vehicle Safety Advertisements




                                                               FCA

Make        Model   Representation re: Class Vehicle Safety                                               Source
            Year
Dodge       2011    Safety. Design: Occupant protection comes from standard advanced multistage           Dodge Caliber 2011 Vehicle
Caliber             air bags for the driver and front passenger, a knee blocker air bag for the driver,   Brochure
                    supplemental side-curtain air bags, and available supplemental front-seat side
                    mounted air bags which help provide nearly instantaneous occupant protection if
                    needed.
Dodge       2011    Dodge Caliber has a serious side to complement its sporty attitude.                   Dodge Webpage available
Caliber                                                                                                   on February 27, 2011
                    For your protection, Caliber is equipped with:
                                                                                                          Available at:
                    -Standard advanced multistage airbags for the driver and front passenger              http://www.dodge.com/en/2
                    -A driver knee blocker airbag                                                         011/caliber/safety_security/
                    -Supplemental side-curtain airbags                                                    protection/ (last visited May
                    -Available side-seat airbags                                                          18, 2020)
Dodge       2012    Features:                                                                             Dodge Caliber 2012 Vehicle
Caliber                                                                                                   Brochure
                    Advanced multistage front air bags supplemental side-curtain air bags.




1992535.2
                                                           Ex. 10 - Page 11
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 13 of 37 Page ID
                                                  #:2342
                                                                         FCA Class Vehicle Safety Advertisements




                                                               FCA

Make        Model   Representation re: Class Vehicle Safety                                              Source
            Year
Dodge       2012    2012 Dodge Caliber Offers Outstanding Utility and Value                              September 1, 2011 Press
Caliber                                                                                                  Release
                    It offers consumers value, efficiency and safety coupled with many standard,
                    innovative and useful features, proving that practical doesn’t have to be boring.

                    The Caliber SXT is a comfortable, safe vehicle that is fun to drive and stands out
                    from the competition.

                    Standard features include air conditioning, Chill Zone™ beverage cooler, active
                    head restraints, advanced multistage front driver and passenger air bags,
                    supplemental all-row side curtain air bags…
Dodge       2010    Nitro delivers with eye-opening style and solid performance. It backs up its         Dodge Nitro 2010 Vehicle
Nitro               confident stance with safety features like a Five- Star frontal-and side-impact      Brochure
                    rating, the government’s highest.

                    Advanced multi stage Front air bags. Every Nitro-model helps protect the driver
                    and front passenger with this advanced technology. Featuring the Occupant
                    Classification System (OCS), these air bags provide nearly instantaneous
                    occupant protection by matching air bag output to crash severity.




1992535.2
                                                           Ex. 10 - Page 12
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 14 of 37 Page ID
                                                  #:2343
                                                                         FCA Class Vehicle Safety Advertisements




                                                              FCA

Make        Model   Representation re: Class Vehicle Safety                                             Source
            Year
Dodge       2010    2010 Dodge Nitro ignites Mid-size SUV Segment                                       September 1, 2009 Press
Nitro                                                                                                   Release
                    Standard safety and security features include Anti-lock Brake System (ABS),
                    Brake assist, all-speed traction control, Electronic Stability Control (ESC),
                    Electronic-roll Mitigation (ERM), front-row active head restraints and front and
                    side-curtain air bag.
Dodge       2011    Air Bags – All Nitro models feature standard advanced multistage driver and         Dodge Nitro 2011 Vehicle
Nitro               front-passenger air bags and supplemental side-curtain air bags with roll-sensing   Brochure
                    technology. Also standard: Front seat active head restraints move forward and
                    upward in the event of a rear-end collision to decrease the space between the
                    head restraint and occupant’s head, thereby helping to reduce the chance of
                    injury.




1992535.2
                                                          Ex. 10 - Page 13
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 15 of 37 Page ID
                                                  #:2344
                                                                         FCA Class Vehicle Safety Advertisements




                                                                  FCA

Make        Model   Representation re: Class Vehicle Safety                                               Source
            Year
Dodge       2009    It’s all about safety and security.                                                   Dodge Ram 1500 2009
Ram                                                                                                       Vehicle Brochure
1500                Iron-clad safety and security features.

                    Dodge Ram 1500 takes the technology of safety and security to the next level —
                    virtually invisible to the driver and passengers, but right there when you need it.
                    The new chassis features hydro-formed front crush zones, improved side-impact
                    protection, an enhanced Accident Response System, advanced multistage front
                    air bags, and standard supplemental side-curtain air bags.

                    Protection in milliseconds. Dual-action side-curtain air bags are twice the
                    volume of the previous model, cover all side windows — and stay active for five
                    seconds.
Dodge       2009    Press Kit Edmunds' Inside Line Names All-new 2009 Dodge Ram Best Full-size            May 7, 2009 Press Release
Ram                 Pickup Truck
1500
                    The all-new 2009 Dodge Ram 1500 Regular, Quad and Crew Cab models
                    recently earned Five Star ratings for driver- and front-passenger protection in a
                    frontal crash, the highest ratings in the U.S. government’s safety crash test
                    program.

                    Standard safety features include side-curtain air bags.




1992535.2
                                                              Ex. 10 - Page 14
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 16 of 37 Page ID
                                                  #:2345
                                                                         FCA Class Vehicle Safety Advertisements




                                                               FCA

Make        Model   Representation re: Class Vehicle Safety                                           Source
            Year
Dodge       2010    Iron-Clad Safety And Security Features                                            Dodge Ram 1500 2010
Ram                                                                                                   Vehicle Brochure
1500                Ram 1500 meets 2010 with safety and security features that are measured in
                    quality: they’re virtually invisible to the driver and passengers but are there
                    when you need them. Advantages like hydro-formed front crush zones,
                    intelligent side-impact protection, an Enhanced Accident Response System,
                    advanced multistage front air bags, and the standard supplemental side-curtain
                    air bags.
Dodge       2010    2010 Ram 1500 Offers Game-changing Features, Innovations and More Towing          September 1, 2009 Press
Ram                                                                                                   Release
1500                More than 35 safety and security features including: Advanced Multi-stage Air
                    Bags.
Dodge       2011    Because safety and security in your Ram 1500 is, in every way, comprehensive      Dodge Ram 1500 2011
Ram                 in scope.                                                                         Vehicle Brochure
1500
                    Advanced multistage air bags, side-curtain air bags.
Dodge       2011    2011 Ram 1500: Trend-setting Engineering, New Innovations and Two New             September 14, 2010 Press
Ram                 Models                                                                            Release
1500
                    Advanced multi-stage driver and front-passenger air bags.




1992535.2
                                                           Ex. 10 - Page 15
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 17 of 37 Page ID
                                                  #:2346
                                                                         FCA Class Vehicle Safety Advertisements




                                                                FCA

Make        Model   Representation re: Class Vehicle Safety                                                 Source
            Year
Dodge       2012    Advanced Multistage Front air bags. Standard on every Ram 1500 model.                   Dodge Ram 1500 2012
Ram                                                                                                         Vehicle Brochure
1500                Deployed in the event of a frontal impact, these air bags are indispensable assets
                    to help protect front occupants. Crash-sensitive, they self-adjust to the force level
                    needed.

                    Dual-action side-curtain air bags. We definitely take sides when it comes to
                    protection. These curtains are designed to deploy from top downward, providing
                    full coverage of the side windows.
Dodge       2012    Press Kit: 2012 Ram 1500                                                                September 1, 2011 Press
Ram                                                                                                         Release
1500                Safety – On the safety and security front, the Ram 1500 offers more than 30
                    active and passive safety features, including standard front and rear side-curtain
                    air bags with Enhanced Accident Response System, side seat airbags, knee
                    bolsters, seat-belt pre-tensioners, Anti-lock Brake System, BeltAlert® System,
                    and Electronic Stability Control; and available adjustable pedals, ParkSense®
                    Rear Park Assist and ParkView® Rear Back-up Camera.
Dodge       2010    Superior touch and tech – It’s balanced by technology that includes advanced            Dodge Ram 2500/3500
Ram                 multistage air bags                                                                     2010 Vehicle Brochure
2500
                    Air bags – Advanced multistage front and supplemental side-curtain.




1992535.2
                                                            Ex. 10 - Page 16
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 18 of 37 Page ID
                                                  #:2347
                                                                         FCA Class Vehicle Safety Advertisements




                                                               FCA

Make        Model   Representation re: Class Vehicle Safety                                            Source
            Year
Dodge       2011    Air Bags — Multistage front, Supplemental side-curtain.                            Dodge Ram 2500/3500
Ram                                                                                                    2011 Vehicle Brochure
2500
Dodge       2012    Ram HD Lineup is More Efficient With New Six-speed Automatic Transmission          September 1, 2011 Press
Ram                                                                                                    Release
2500                Ram employs a two-fold approach to safety: passive safety features, including
                    pretensioning and load-limiting seat belt retractors and active safety features,
                    including responsive steering, handling and braking.

                    Advanced multi-stage air bags: Use low-risk deployment air bags for the front
                    passenger.
Dodge       2010    Superior touch and tech – It’s balanced by technology that includes advanced       Dodge Ram 2500/3500
Ram                 multistage air bags                                                                2010 Vehicle Brochure
3500
                    Air bags – Advanced multistage front and supplemental side-curtain.
Dodge       2011    Air Bags — Multistage front, Supplemental side-curtain.                            Dodge Ram 2500/3500
Ram                                                                                                    2011 Vehicle Brochure
3500




1992535.2
                                                           Ex. 10 - Page 17
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 19 of 37 Page ID
                                                  #:2348
                                                                         FCA Class Vehicle Safety Advertisements




                                                                 FCA

Make        Model   Representation re: Class Vehicle Safety                                            Source
            Year
Dodge       2012    Ram HD Lineup is More Efficient With New Six-speed Automatic Transmission          September 1, 2011 Press
Ram                                                                                                    Release
3500                Ram employs a two-fold approach to safety: passive safety features, including
                    pretensioning and load-limiting seat belt retractors and active safety features,
                    including responsive steering, handling and braking.

                    Advanced multi-stage air bags: Use low-risk deployment air bags for the front
                    passenger.
Dodge       2011    Cab equipment:                                                                     Dodge Ram
Ram                                                                                                    3500/4500/5500 2011
4500                Driver/front-passenger multistage air bags.                                        Vehicle Brochure
Dodge       2012    Ram Interior Features:                                                             Dodge Ram 2012
Ram                                                                                                    Commercial Vehicle
4500                Standard side-curtain air bags on pickups.                                         Brochure
Dodge       2011    Cab equipment:                                                                     Dodge Ram
Ram                                                                                                    3500/4500/5500 2011
5500                Driver/front-passenger multistage air bags.                                        Vehicle Brochure
Dodge       2012    Ram Interior Features:                                                             Dodge Ram 2012
Ram                                                                                                    Commercial Vehicle
5500                Standard side-curtain air bags on pickups.                                         Brochure




1992535.2
                                                           Ex. 10 - Page 18
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 20 of 37 Page ID
                                                  #:2349
                                                                         FCA Class Vehicle Safety Advertisements




                                                                FCA

Make        Model   Representation re: Class Vehicle Safety                                                Source
            Year
Fiat 500    2012    Wrapped in the comfort of safety.                                                      Fiat 500 2012 Vehicle
                                                                                                           Brochure
                    The FIAT® 500 comes with a sophisticated system of seven air bags to help
                    protect passengers in the event of a collision. In the front seating positions, this
                    includes advanced, multi-stage front air bags, seat-mounted side air bags for
                    added thorax and pelvic protection, and a driver’s knee air bag. In addition, two
                    side-curtain air bags help provide head protection in side impacts for both front
                    and rear seats.
Fiat 500    2012    New 2012 Fiat 500 – SAFETY                                                             February 23, 2011 Press
                                                                                                           Release
                    “At Fiat, safety has always been a priority, and this objective has enabled the
                    Fiat 500 to be recognized by international safety organizations for achieving new
                    levels of crashworthiness for an A-segment car,” said Laura Soave, Head of Fiat
                    Brand North America.

                    Seven standard air bags and reactive head restraints – The new 2012 Fiat 500
                    features an all-new air bag system to offer unique protection for its passengers to
                    meet all U.S. regulatory requirements. Its seven standard air bags include: driver
                    and front-passenger advanced multi-stage air bags, driver's knee air bag, full-
                    length side-curtain air bags and standard seat-mounted side pelvic-thorax air
                    bags, all to offer enhanced occupant protection to all occupants in the event of a
                    collision.




1992535.2
                                                            Ex. 10 - Page 19
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 21 of 37 Page ID
                                                  #:2350
                                                                         FCA Class Vehicle Safety Advertisements




                                                                FCA

Make        Model   Representation re: Class Vehicle Safety                                              Source
            Year
Fiat 500    2013    How do we achieve peace of mind behind the wheel of 500e? Let us count some          Fiat 500 2013 Vehicle
                    of the more than 35 standard and available ways. Starting with seven air bags,       Brochure
                    active head restraints and advanced Electronic Stability Control1 (ESC) that
                    integrates brake and traction control systems, the list of confidence-building
                    reasons continues.
Fiat 500    2013    500 Times Technology, 500 Times Safety                                               Fiat Webpage available on
                                                                                                         April 1, 2015
                    A Host Of Safety Features. Seven, To Be Exact
                                                                                                         Available at:
                    Seven airbags on all trim levels: dual stage front airbags, side bags, window bags   http://www.fiat.com/com/50
                    and knee bag.                                                                        0/technology-safety (last
                                                                                                         visited May 18, 2020)
                    500 is the only car in its category to offer so much safety.

                    7 airbags for all around protection.




1992535.2
                                                            Ex. 10 - Page 20
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 22 of 37 Page ID
                                                  #:2351
                                                                         FCA Class Vehicle Safety Advertisements




                                                               FCA

Make        Model   Representation re: Class Vehicle Safety                                             Source
            Year
Fiat 500    2014    Halo of security – While the FIAT 500L canopy is designed to afford driver and      Fiat 500 2014 Vehicle
                    passengers a more expansive and informed view, its structure and innovative         Brochure
                    design also build in security features that envelop its precious cargo with a
                    degree of protection that most only imagine for the largest of vehicles. They say
                    there’s safety in numbers, and 500L can count over 40 available safety and
                    security features, just some of which are listed here: seven standard airbags

                    A host of safety and security features starting with seven air bags

                    It’s good to know that an extra dose of horsepower is met with an extra measure
                    of safety and security . . . seven standard airbags

                    7 Air Bags The FIAT® 500 comes with a sophisticated system of seven air bags
                    to help protect passengers in the event of a collision. In the front seating
                    positions, this includes advanced, multistage front air bags, front-seat side air
                    bags for added thorax and pelvic protection and a driver’s knee blocker
                    air bag. In addition, two side-curtain air bags help provide head protection in
                    side impacts for both front and rear passengers.




1992535.2
                                                           Ex. 10 - Page 21
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 23 of 37 Page ID
                                                  #:2352
                                                                         FCA Class Vehicle Safety Advertisements




                                                                FCA

Make        Model   Representation re: Class Vehicle Safety                                             Source
            Year
Fiat 500    2015    If there is one thing that FIAT ® is big on, it’s safety and security. We place a   Fiat 500 2015 Vehicle
                    huge emphasis on developing technologies that create that feeling of security       Brochure
                    that makes getting behind the wheel as comfortable for our drivers as the seats
                    they sit in. Like: Seven air bags.

                    How do we achieve peace of mind behind the wheel of 500e? Let us count some
                    of the more than 40 standard and available ways. Starting with seven air bags…

                    7 Air Bags The FIAT® 500 comes with a sophisticated system of seven air bags
                    to help protect passengers in the event of a collision. In the front seating
                    positions, this includes advanced, multistage front air bags, front-seat side air
                    bags for added thorax and pelvic protection, and a driver’s knee blocker air bag.
                    In addition, two side-curtain air bags help provide head protection in side
                    impacts for both front and rear passengers.




1992535.2
                                                            Ex. 10 - Page 22
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 24 of 37 Page ID
                                                  #:2353
                                                                         FCA Class Vehicle Safety Advertisements




                                                               FCA

Make        Model   Representation re: Class Vehicle Safety                                             Source
            Year
Fiat 500    2016    Safety and Security-7 Standard airbags                                              Fiat 500 2016 Vehicle
                                                                                                        Brochure
                    A Comprehensive 7-Air Bag System

                    Taking its cue from the rich and famous who travel with an entourage of
                    formidable bodyguards, the comprehensive FIAT Air Bag System surrounds the
                    driver and passengers with a sophisticated security detail. In the front seating
                    positions, this includes advanced, multistage front air bags, front-seat side air
                    bags for added thorax and pelvic protection, and a driver’s knee blocker air bag.
                    In addition, two side-curtain air bags help provide head protection in side
                    impacts for both front and rear passengers. In all, that’s an extensive system of
                    seven standard air bags on every FIAT vehicle.
Fiat 500    2017    60° Air Bags – This is a sophisticated system of seven air bags in all, including   Fiat 500 2017 Vehicle
                    two advanced, multistage front air bags, two front-seat side air bags, a driver’s   Brochure
                    knee blocker air bag and two side-curtain air bags.

                    Confidence-Builders – 500e boasts a steel safety frame, seven air bags, advanced
                    Electronic Stability Control (ESC), hands-free communication, crumple zones,
                    remote keyless entry and more.

                    Be Reassured – Seven standard air bags.




1992535.2
                                                           Ex. 10 - Page 23
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 25 of 37 Page ID
                                                  #:2354
                                                                         FCA Class Vehicle Safety Advertisements




                                                               FCA

Make        Model   Representation re: Class Vehicle Safety                                            Source
            Year
Fiat 500    2018    Surroundings designed to reassure – 7 standard airbags                             Fiat 500 2018 Vehicle
                                                                                                       Brochure
                    7 Standard Air Bags – Front, rear, side, knee and advanced multistage air bags
                    all work together, providing encompassing protection.
Fiat 500    2019    Stress-free zones – 7 Standard Air Bags                                            Fiat 500 2019 Vehicle
                                                                                                       Brochure
                    Front-seat-mounted side, front and rear side, driver knee and advanced
                    multistage front air bags all work together, providing protection.
Jeep        2010    Air of confidence – Jeep® Compass received the highest marks — Five Stars —        Jeep Compass 2010 Vehicle
Compass             during side crash tests held by the U.S. Department of Transportation’s            Brochure
                    SaferCar.gov program. This means you can head out with confidence, knowing
                    you’re outfitted with a comprehensive set of safety and security features. The
                    standard air bag system includes supplemental side-curtain air bags for outboard
                    occupants plus advanced multistage driver and front-passenger air bags.
Jeep        2011    Ready, willing, and all-weather capable: Front-Passenger Air Bags, Side-Curtain    Jeep Compass 2011 Vehicle
Compass             Air Bags                                                                           Brochure

                    Air of confidence – The standard air bag system includes supplemental side-
                    curtain air bags for outboard occupants plus advanced multistage driver and
                    front-passenger air bags. Front-seat active head restraints move forward and
                    upward in the event of a rear-end collision, decreasing the space between the
                    head restraint and occupant’s head, thus helping to reduce the chance of injury.




1992535.2
                                                           Ex. 10 - Page 24
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 26 of 37 Page ID
                                                  #:2355
                                                                         FCA Class Vehicle Safety Advertisements




                                                                FCA

Make        Model   Representation re: Class Vehicle Safety                                                Source
            Year
Jeep        2011    Sophisticated New Styling, Unsurpassed Capability and Fuel Economy and                 June 23, 2011 Press Release
Compass             Loads of Standard Features

                    2011 Jeep Compass features more than 30 safety and security features, including
                    standard electronic stability control, electronic roll mitigation, Hill-start Assist
                    and side-curtain air bags that cover all rows.
Jeep        2012    Peace of mind takes you far. Head out with confidence, knowing that a robust set Jeep Compass 2012 Vehicle
Compass             of more than 30 available safety and security features are in place, keeping     Brochure
                    watch on the trail and on the road.

                    Advanced multistage front and side curtain air bags. These air bags provide
                    nearly instantaneous occupant protection by matching air bag output to crash
                    severity.
Jeep        2013    Peace of mind goes far. Head out with confidence, knowing that a robust set of         Jeep Compass 2013 Vehicle
Compass             more than 30 available safety and security features are in place, keeping watch        Brochure
                    on the trail and on the road.

                    Advanced multistage front and side-curtain air bags. These air bags provide
                    nearly instantaneous occupant protection by matching air bag output to crash
                    severity.




1992535.2
                                                            Ex. 10 - Page 25
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 27 of 37 Page ID
                                                  #:2356
                                                                         FCA Class Vehicle Safety Advertisements




                                                               FCA

Make        Model   Representation re: Class Vehicle Safety                                             Source
            Year
Jeep        2014    With more than 30 available safety and security features, it’s safe to say          Jeep Compass 2014 Vehicle
Compass             Compass has your back.                                                              Brochure

                    Advanced multistage front and side-curtain air bags. These air bags provide
                    nearly instantaneous occupant protection by matching air bag output to crash
                    severity.

                    New standard supplemental front seat-mounted side air bags. Each side air bag
                    has its own sensor to autonomously trigger the air bag on the side where the
                    impact occurs.
Jeep        2014    Airbags — for protection from all sides                                             Jeep Webpage available on
Compass                                                                                                 February 7, 2014
                    Coming equipped with six advanced, multi-stage driver and front-passenger
                    airbags including new standard supplemental front seat-mounted side airbags . . .   Available at:
                                                                                                        http://www.jeep.com/en/201
                                                                                                        4/compass/safety-security/
                                                                                                        (last visited May 18, 2020)
Jeep        2015    More Than 30 Standard And Available Safety And Security Features Are                Jeep Compass 2015 Vehicle
Compass             Engineered To Give You Peace Of Mind                                                Brochure

                    Advanced multistage front and side-curtain air bags: These air bags provide
                    nearly instantaneous occupant protection by matching air bag output to crash
                    severity.




1992535.2
                                                           Ex. 10 - Page 26
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 28 of 37 Page ID
                                                  #:2357
                                                                         FCA Class Vehicle Safety Advertisements




                                                              FCA

Make        Model   Representation re: Class Vehicle Safety                                           Source
            Year
Jeep        2016    Peace of mind will take you far – Supplemental front-seat-mounted side air bags: Jeep Compass 2016 Vehicle
Compass             Each side has its own sensor to autonomously trigger the air bags on the side    Brochure
                    where the impact occurs. Standard on all models.

                    Advanced multistage front and side-curtain air bags: Provide nearly
                    instantaneous occupant protection by matching air bag output to crash severity.
                    Standard on all models.

                    Advanced multistage driver and front passenger air bags.


Jeep        2017    Advanced multistage driver and front-passenger air bags                           Jeep Compass 2017 Vehicle
Compass             – Supplemental front and rear side-curtain air bags                               Brochure
                    – Supplemental front seat-mounted side air bag


Jeep        2017    2017 Jeep Compass: An All-new Global Compact SUV Delivering Unsurpassed           February 24, 2017
Compass             4x4 Capability

                    “Our all-new 2017 Jeep Compass enters an extremely important and growing
                    segment worldwide, and does so with an unmatched list of attributes that
                    includes … countless advanced technology and safety features, all wrapped in a
                    premium, authentic Jeep design,” said Mike Manley, Head of Jeep Brand – FCA
                    Global.




1992535.2
                                                          Ex. 10 - Page 27
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 29 of 37 Page ID
                                                  #:2358
                                                                         FCA Class Vehicle Safety Advertisements




                                                               FCA

Make        Model   Representation re: Class Vehicle Safety                                         Source
            Year
Jeep        2010    Safety first – Jeep® Liberty has received the highest marks — Five Stars —      Jeep Liberty 2010 Vehicle
Liberty             during front and side crash tests conducted as part of the U.S. Department of   Brochure
                    Transportation’s SaferCar.gov program. You can head out with confidence,
                    knowing you’re outfitted with a comprehensive set of safety and security
                    features.

                    The air bag system includes side-curtain and advanced multistage driver and
                    front-passenger air bags.
Jeep        2010    2010 Jeep® Liberty Gives Owners Personal Freedom and Capability That Only       September 1, 2009 Press
Liberty             Comes From Jeep                                                                 Release

                    Standard safety and security features include Supplemental Side-curtain Air
                    Bags, Electronic Stability Control(ESC), Electronic-roll Mitigation (ERM) and
                    Brake Assist, Anti-lock Brake System (ABS), Braketraction Control System
                    (BTCS) and Tire-pressure Monitoring (TPM)

                    Product Chronology: Advanced multi-stage air bags.

                    Advanced multi-stage front driver and passenger air bags with Occupant-
                    classification System (OCS) for front-passenger seat.




1992535.2
                                                           Ex. 10 - Page 28
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 30 of 37 Page ID
                                                  #:2359
                                                                         FCA Class Vehicle Safety Advertisements




                                                              FCA

Make        Model   Representation re: Class Vehicle Safety                                             Source
            Year
Jeep        2011    Liberty’s got your front, your side, and your back. Head out with confidence,       Jeep Liberty 2011 Vehicle
Liberty             knowing that Liberty’s robust set of safety and security systems can give you       Brochure
                    and your passengers peace of mind on the road and on the trail.

                    Liberty’s air bag system is standard, and includes side-curtain and advanced
                    multistage driver and front-passenger air bags with an Occupant Classification
                    System (OCS) for added security. Also standard are supplemental side-curtain
                    air bags with roll-sensing technology for the added safety of outboard occupants.
Jeep        2011    2011 Jeep Liberty Remains True to Its Legendary 4x4 Heritage                        June 23, 2011 Press Release
Liberty
                    Inside, the Jeep Liberty Jet edition boasts a nine-speaker premium audio system;
                    a standard security system that includes supplemental side-curtain air bags.

                    Product Chronology: Advanced multi-stage airbags.
Jeep        2012    Head Out With Confidence, Knowing Liberty’s Robust Set Of Safety And                Jeep Liberty 2012 Vehicle
Liberty             Security Systems Can Give You And Your Passengers Peace Of Mind On The              Brochure
                    Road And On The Trail.

                    Air bag systems. You and your passengers gain all-around security with
                    Liberty’s side-curtain and advanced multistage driver and front-passenger air
                    bags. Supplemental side-curtain air bags with roll-sensing technology add to the
                    safety of outboard occupants. An Occupant Classification System (OCS)
                    provides additional peace of mind. Standard.




1992535.2
                                                          Ex. 10 - Page 29
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 31 of 37 Page ID
                                                  #:2360
                                                                         FCA Class Vehicle Safety Advertisements




                                                                FCA

Make        Model   Representation re: Class Vehicle Safety                                              Source
            Year
Jeep        2012    2012 Jeep® Liberty Delivers Legendary 4x4 Heritage and Value in Midsize SUV          September 1, 2011 Press
Liberty             Segment                                                                              Release

                    Inside, the Jeep Liberty Limited Jet boasts a nine-speaker premium audio
                    system; a standard security system that includes supplemental side-curtain air
                    bags and Park Sense rear park assist . . .
Jeep        2010    Air of confidence – Jeep® Patriot received the highest marks — Five Stars —          Jeep Patriot 2010 Vehicle
Patriot             during side crash tests performed as part of the U.S. Department of                  Brochure
                    Transportation’s SaferCar.gov program. This means you can head out with
                    confidence, knowing you’re outfitted with a comprehensive set of safety and
                    security features. Patriot’s air bag system includes a front and rear side-curtain
                    and advanced multistage driver and front passenger air bags.
Jeep        2010    2010 Jeep Patriot Delivers Best-in-class Capability                                  September 1, 2009
Patriot
                    Jeep® Patriot is a tremendous value, combining the packaging, safety features
                    and interior flexibility of a sport-utility vehicle (SUV) with performance,
                    handling, and 29-mpg highway fuel economy.

                    Excellent 29-mpg highway fuel economy, along with standard Electronic
                    Stability Control (ESC), Brake-traction Control System (BTCS), ABS, side-
                    curtain air bags, Electronic-roll Mitigation (ERM) and Brake Assist.
Jeep        2011    All-around protection: Patriot’s air bag systems include front and rear side-        Jeep Patriot 2011 Vehicle
Patriot             curtain and advanced multistage driver and front-passenger air bags.                 Brochure




1992535.2
                                                            Ex. 10 - Page 30
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 32 of 37 Page ID
                                                  #:2361
                                                                         FCA Class Vehicle Safety Advertisements




                                                                 FCA

Make        Model   Representation re: Class Vehicle Safety                                                Source
            Year
Jeep        2011    Press Kit: 2011 Jeep Patriot: Aggressive New Styling, Segment-leading                  June 23, 2011 Press Release
Patriot             Capability and Unsurpassed 4x4 Fuel Economy

                    Many standard safety features, such as side-curtain air bags and electronic
                    stability program (ESC), add to Jeep Patriot’s tremendous value.
Jeep        2012    Advanced multi stage front and side curtain air bags. These air bags provide           Jeep Patriot 2012 Vehicle
Patriot             nearly instantaneous occupant protection by matching air bag output to crash           Brochure
                    severity. Standard.

                    Standard advanced multistage front and side-curtain air bags and available
                    supplemental side air bags help protect your most important cargo. These
                    systems all work together to help keep you moving safely forward in all types of
                    weather.
Jeep        2012    2012 Jeep Patriot: Best-in-Class 4x4 fuel economy, Segment-leading 4 x 4               September 1, 2011 Press
Patriot             Capability and the Most Affordable SUV in America                                      Release

                    2012 Jeep Patriot features more than 30 safety and security features, including
                    standard electronic stability control, electronic roll mitigation, Hill-start Assist
                    and side-curtain air bags that cover all rows.

                    Many standard safety features, such as all-row side-curtain air bags and
                    electronic stability control (ESC), add to Jeep Patriot’s tremendous value.




1992535.2
                                                             Ex. 10 - Page 31
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 33 of 37 Page ID
                                                  #:2362
                                                                         FCA Class Vehicle Safety Advertisements




                                                               FCA

Make        Model   Representation re: Class Vehicle Safety                                              Source
            Year
Jeep        2013    Peace of mind takes you far. Head out with confidence, knowing that a robust set Jeep Patriot 2013 Vehicle
Patriot             of more than 30 available safety and security features are in place, keeping     Brochure
                    watch on the trail and on the road.

                    Advanced multistage front and side-curtain air bags. These air bags provide
                    nearly instantaneous occupant protection by matching air bag output to crash
                    severity.
Jeep        2014    With more than 30 available safety and security features, Patriot has your back.     Jeep Patriot 2014 Vehicle
Patriot                                                                                                  Brochure
                    New standard supplemental front seat- mounted side air bags. Each side air bag
                    has its own sensor to autonomously trigger the air bag on the side where the
                    impact occurs. Advanced multistage front and side-curtain air bags. These air
                    bags provide nearly instantaneous occupant protection by matching air bag
                    output to crash severity.

                    With more than 30 safety and security features available, it’s easy to see why the
                    Insurance Institute for Highway Safety (IIHS) named Patriot a 2013 Top Safety
                    Pick.




1992535.2
                                                           Ex. 10 - Page 32
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 34 of 37 Page ID
                                                  #:2363
                                                                         FCA Class Vehicle Safety Advertisements




                                                              FCA

Make        Model   Representation re: Class Vehicle Safety                                            Source
            Year
Jeep        2014    2014 Jeep Patriot: Benchmark Compact-SUV Capability with Improved Ride             January 14, 2013 Press
Patriot             and Handling, Courtesy of a New Powertrain                                         Release

                    New standard front seat-mounted side air bags give the Jeep Patriot more than 30
                    safety and security features.

                    Packed with standard features that provide value and convenience for drivers and
                    passengers, the 2014 Jeep Patriot standard features include: front seat-mounted
                    side air bags.


Jeep        2015    More than 30 standard and available safety and security features are engineered    Jeep Patriot 2015 Vehicle
Patriot             to give you peace of mind.                                                         Brochure

                    Standard Supplemental Front-Seat Mounted Side Air Bags - Each side air bag
                    has its own sensor to autonomously trigger the air bag on the side where the
                    impact occurs.

                    Advanced Multistage Front And Side-Curtain Air Bags – These air bags provide
                    nearly instantaneous occupant protection by matching air bag output to crash
                    severity.




1992535.2
                                                          Ex. 10 - Page 33
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 35 of 37 Page ID
                                                  #:2364
                                                                         FCA Class Vehicle Safety Advertisements




                                                              FCA

Make        Model   Representation re: Class Vehicle Safety                                           Source
            Year
Jeep        2016    Engineered to give you peace of mind. Supplemental Front Seat-Mounted Side        Jeep Patriot 2016 Vehicle
Patriot             Air Bags: Each side has its own sensor to autonomously trigger the air bag on     Brochure
                    the side where an impact might occur. Standard on all models.

                    Advanced Multistage Front And Side-Curtain Air Bags: Provide nearly
                    instantaneous occupant protection by matching air bag output to crash severity.
                    Standard on all models.
Jeep        2017    Advanced multistage driver and front-passenger air bags, Supplemental front       Jeep Patriot 2017 Vehicle
Patriot             and rear side-curtain air bags, Supplemental front-seat-mounted side              Brochure
                    air bags.
Jeep     2010       Far reaching safety and security. Highest government crash test rating...Jeep®    Jeep Wrangler 2010 Vehicle
Wrangler            Wrangler and Wrangler Unlimited received the highest marks — five stars —         Brochure
                    during driver and front-passenger crash tests held by the U.S. Department of
                    Transportation’s SaferCar.gov program. Advanced multistage front air bags and
                    available seat mounted supplemental side air bags provide nearly instantaneous
                    occupant protection.




1992535.2
                                                          Ex. 10 - Page 34
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 36 of 37 Page ID
                                                  #:2365
                                                                         FCA Class Vehicle Safety Advertisements




                                                                FCA

Make        Model   Representation re: Class Vehicle Safety                                               Source
            Year
Jeep     2011       Wrangler’s got your back, your sides, as well as your front end. Just as              Jeep Wrangler 2011 Vehicle
Wrangler            Wranglers are purpose-built for fun, they’re also infused with advanced active        Brochure
                    and passive systems designed to help keep you safe and secure. At the forefront
                    are the standard advanced multistage front air bags. Choose the supplemental
                    front seat-mounted side air bags for additional safety measures that are there
                    when you need them. These deploy from the outboard side of each front seat,
                    enhancing protection for the driver and front passenger in certain impacts.

                    Advanced multistage front air bags. These air bags provide nearly instantaneous
                    occupant protection by matching air bag output to crash severity.


Jeep     2012       Advanced multistage front air bags. These air bags provide nearly instantaneous       Jeep Wrangler 2012 Vehicle
Wrangler            occupant protection by matching air bag output to crash severity.                     Brochure

                    Guardian hero. Peace of mind takes you and yours far. The 2012 Jeep®
                    Wrangler is engineered to perform heroically in all driving conditions. You’ll
                    feel the strength of its reinforced structure, sheltered within an environment that
                    serves you well. Go boldly forth, empowered with the inspired confidence a
                    legendary Jeep Wrangler offers.
Jeep     2013       Prepared for nearly anything – Advanced multistage front air bags. These              Jeep Wrangler 2013 Vehicle
Wrangler            standard air bags provide nearly instantaneous occupant protection by matching        Brochure
                    air bag output to crash severity. Standard.




1992535.2
                                                            Ex. 10 - Page 35
               Case 2:19-ml-02905-JAK-FFM Document 119-13 Filed 05/26/20 Page 37 of 37 Page ID
                                                  #:2366
                                                                         FCA Class Vehicle Safety Advertisements




                                                               FCA

Make        Model   Representation re: Class Vehicle Safety                                            Source
            Year
Jeep     2014       Advanced multistage front air bags. These standard air bags provide nearly         Jeep Wrangler 2014 Vehicle
Wrangler            instantaneous occupant protection by matching air bag output to crash severity.    Brochure
                    Standard.
Jeep     2015       All road leads to peace of mind.                                                   Jeep Wrangler 2015 Vehicle
Wrangler                                                                                               Brochure
`                   Advanced Multistage Front Air Bags – These standard air bags provide nearly
                    instantaneous occupant protection by matching air bag output to crash severity.
                    Standard.
Jeep     2016       Courageous. Advanced multistage front air bags provide nearly instantaneous        Jeep Wrangler 2016 Vehicle
Wrangler            occupant protection. Standard. Supplemental front seat-mounted air bags deploy     Brochure
                    from the outboard side of each front seat. Available.

                    Peace of mind takes you far. Advanced multistage front air bags: Provide nearly
                    instantaneous occupant protection by matching air bag output to crash severity.
                    Standard.
Jeep     2017       Advanced Multistage Front Air Bags – These standard air bags provide nearly        Jeep Wrangler 2017 Vehicle
Wrangler            instantaneous occupant protection by matching air bag output to crash severity.    Brochure
                    Standard.
Jeep     2018       Advanced Multistage Front Air Bags – When a crash is detected, these air bags      Jeep Wrangler 2018 Vehicle
Wrangler            deploy nearly instantaneously, providing occupant protection that’s matched to     Brochure
                    crash severity. Active vents exhaust air bags at appropriate rates, depending on
                    impact. Standard.




1992535.2
                                                           Ex. 10 - Page 36
